Citation Nr: 0008565	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  95-05 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected residuals of a compression fracture at L4, 
with degenerative disc disease and traumatic arthritis 
affecting T12 through S1, for the period December 16, 1991, 
to August 26, 1997.

2.  Entitlement to an evaluation in excess of 70 percent for 
service-connected residuals of a compression fracture at L4, 
with degenerative disc disease and traumatic arthritis 
affecting T12 through S1, beginning August 27, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1982 to 
January 1986.

The above matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision from 
the Cheyenne, Wyoming, Department of Veterans Affairs (VA) 
Regional Office (RO), which reopened the veteran's claim, 
established service connection, and assigned a 10 percent 
evaluation for residuals of a compression fracture at L4 with 
ectopic ossifications, effective December 16, 1991.  The 
veteran perfected his appeal with respect to both the 
assigned disability evaluation and the effective date of 
service connection.  He also separately perfected an appeal 
with respect to the RO's denial of clear and unmistakable 
error (CUE) in prior unappealed RO rating decisions dated 
July 28, 1986, and September 9, 1986, which denied service 
connection for a lumbar disability.  In September 1997 the 
Board denied the veteran's CUE claims, and, in June 1998, the 
Board denied entitlement to an effective date prior to 
December 16, 1991, for the grant of service connection.  The 
veteran did not appeal to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court").  See 38 U.S.C.A. § 7104(b) (West 1991).  Thus, 
those matters are no longer in appellate status.

During the pendency of this appeal, the RO recharacterized 
the veteran's disability as residuals of a compression 
fracture at L4 with degenerative disc disease and traumatic 
arthritis, and changes the disability rating.  The veteran is 
currently assigned a 50 percent evaluation from December 16, 
1991, to August 26, 1997, and a 70 percent evaluation 
thereafter.  Although the amended percentages represent a 
partial grant of benefits, the Court has held that a 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
veteran and his representative continue to argue that higher 
evaluations are warranted.

Moreover, during the pendency of this appeal, the Court, in 
Fenderson v. West, 12 Vet. App. 119 (1999), discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it is possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson at 126-
28.  Accordingly, the issue before the Board has been 
recharacterized as shown on the first page of this decision 
to reflect consideration of the Court's decision in 
Fenderson, and the propriety of the two stages of evaluation 
currently applicable to the veteran's disability.

Case law provides that when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  In this 
case, the veteran has been advised of the laws and 
regulations pertaining to rating back/spinal disabilities, in 
particular vertebral fractures and degenerative disc disease.  
He has also been afforded VA examinations, and an opportunity 
to present argument and evidence in support of his claim.  
Moreover, in assessing the propriety of the assigned 
evaluations herein below, the Board has considered all the 
evidence of record, to include the service medical records 
and the records of post-service medical treatment to date.  
The denial at each stage is based on the totality of the 
evidence, without predominant focus on the recent evidence of 
record.  Such review is consistent with the Court's recent 
decision in Fenderson and results in no prejudice to the 
veteran.  




FINDINGS OF FACT

1.  For the period December 16, 1991, to August 26, 1997, 
residuals of a compression fracture at L4, with degenerative 
disc disease and traumatic arthritis affecting T12 through 
S1, were manifested primarily by complaints of lumbar pain 
and spasm, without clinical evidence of radiculopathy, 
footdrop or other separate and distinct symptomatology, and 
without evidence that the veteran is bedridden or required to 
use a jury mast or leg braces.

2.  Beginning August 27, 1997, residuals of a compression 
fracture at L4, with degenerative disc disease and traumatic 
arthritis affecting T12 through S1, were manifested by a 
limitation of lumbar motion with pain, spasm and 
radiculopathy productive of pronounced disability, but 
without clinical evidence of footdrop or other separate and 
distinct symptomatology, and without evidence that the 
veteran is bedridden or required to use leg braces.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for service-connected residuals of a compression fracture at 
L4, for the period December 16, 1991, to August 26, 1997, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5293 (1999).

2.  The criteria for an evaluation in excess of 70 percent 
for service-connected residuals of a compression fracture at 
L4, beginning August 27, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The claims file contains copies of private medical evaluation 
reports dated from April 1977 to January 1982, prior to the 
veteran's entry into military service.  Those records show 
that the veteran sought medical treatment for a history of 
back pain, reported to have increased after a sports-related 
injury.  The examining physician referenced x-rays indicative 
of third lumbar vertebral trouble.

The veteran's service medical records show that in April 1984 
he complained of chronic back pain since the age of 19 (prior 
to service).  Notations in records dated in April refer to a 
question of Scheuermann's disease/"Sherman's Disease."  
A report dated in August 1984 refers to an L4 compression 
fracture incurred at age 19.  A November 1984 Medical Board 
report indicates that the veteran developed lumbar back pain 
in April 1983, unaccompanied by trauma, that his pain 
increased after he had been bounced around in an Amtrak in 
December 1983 and that at that time he had been evaluated and 
thought to have a lumbar compression fracture of L4.  X-rays 
reportedly showed Schmorl's nodes from L2 to L4 and findings 
consistent with Scheuermann's disease.  They were otherwise 
normal.  The final clinical diagnosis was Scheuermann's 
disease; it was recommended that the veteran be kept on 
limited duty.  Generally, service medical records note the 
veteran's complaints of chronic low back pain.  

A June 1985 Medical Evaluation Board report includes comment 
that the veteran showed little resolution of symptomatology, 
but had not demonstrated a further progression of the disease 
in relationship to gross spinal deformity.  That report also 
notes back pain described as an ache in the left lumbar 
region, which at times radiated into the buttocks, and was 
made worse by running, jumping and sitting for prolonged 
periods of time, and relieved by reset.  Physical examination 
revealed a good range of back motion with some left-sided 
paraspinal muscle tenderness.  Straight leg raising was 
negative and sensory examination was normal bilaterally.  X-
rays reportedly showed no change, demonstrating small nodes 
at L1 and L2.  The final diagnoses were lumbar "Sherman's" 
disease without progression, and kyphosis or lordosis.  A 
Physical Evaluation Board report of September 1985 reflects 
the same diagnoses, with findings that the condition existed 
prior to service and was not aggravated by service.

A March 1989 VA treatment record shows a diagnosis of chronic 
backache, rule out Scheuermann's.  That report notes a high 
school football injury to the veteran's back and a 1985 back 
injury while he was at Quantico, Virginia.  Physical 
examination revealed a full range of lumbar motion, normal 
gait and intact sensorimotor examination of the lower 
extremities.  

The claims file includes a statement from R.T., M.D., dated 
in January 1992.  Dr. R.T. concluded that the veteran's 
correct diagnosis was not Scheuermann's disease; rather, 
there were abnormalities of the lumbosacral spine, manifested 
as osteophytic spurring primarily at the L3 to L4 and L4 to 
L5 level.  There was also evidence of a large right lateral 
spur along the lateral margin of the L3 to L4 disc space, 
small Schmorl's nodes primarily at L3, and also at L4 and L2, 
and, slight anterior wedging of L4, consistent with a 
compression fracture.  Dr. R.T. opined that the findings were 
consistent with trauma.  

The RO requested a VA medical opinion pertinent to the 
veteran's claim.  The report of examination is dated in June 
1992.  The veteran complained of low back pain with 
occasional radiation into his buttocks and a persistent area 
of dysthesia over the lateral outside aspect of his left 
lower thigh.  Straight leg raising was negative to 
examination, both sitting and supine.  Motor strength was 5/5 
in all groups.  Sensory examination was intact except for 
decreased sensation in the distribution compatible with the 
L3 or L4 nerve root at the anterolateral aspect of the left 
thigh.  There was point tenderness at that area of the 
lateral process of L4 on the right.  There was no significant 
spasm on examination.  The veteran demonstrated full spinal 
flexion and extension.  X-rays were stated to show post-
traumatic changes at L4 with evidence of a compression 
fracture, as well as considerable ectopic ossifications in 
and around the right L4 lateral process and lateral to the 
facets.  It was stated that there were changes consistent 
with possible old discitis versus simple Schmorl's node.  

By a decision of September 1992, the RO established service 
connection and assigned a 10 percent evaluation for a 
compression fracture at L4 with ectopic ossifications, 
effective December 16, 1991.

In connection with a personal hearing in May 1993, the 
veteran's representative set out that the veteran was 
required to wear a back brace.  Transcript at 5.  The veteran 
described his back pain as similar to a "nagging toothache" 
and stated that movements such as kneeling, squatting, 
bending or prolonged standing would hurt his back.  In a 
decision dated in February 1994, the evaluation was amended 
to 20 percent, effective back to December 16, 1991.

The claims file contains records of VA outpatient treatment 
dated from August 1992 to September 1997, in large part 
reflecting treatment for psychiatric problems and problems 
other than the lumbar spine.  They include the reports of x-
rays taken in August 1992, which revealed dextrolumbar 
scoliosis, convex to the right at L3 to L4, with disc space 
narrowing (mild) at L4 to L5 and lateral traction spurs at L2 
to L3.  The x-ray report dated in August 1992 notes that the 
veteran had injured his back a day earlier while picking up 
an object.  

A VA record dated August 27, 1997, notes a complaint of back 
pain radiating to the right leg, and indicates that the 
problem had been present for two-to-three weeks.  The veteran 
reported he had quit his job the day before due to pain.  He 
moved very slowly and stiffly and was unable to stand 
upright.  There was evidence of spasm in the lower back.  
Straight leg raising was positive on the right.  The 
impression was an acute flare-up of chronic low back pain.  

A VA record dated in September 1997 reflects that examination 
revealed positive straight leg raising and tenderness at L3 
to L5 on the right.  The veteran reported quitting his job 
due to pain.  The examining physician advised the veteran to 
find less physically demanding employment.  Another record 
dated in September 1997 shows complaints of low back pain 
radiating to the left side.  The veteran reported 
intermittent symptoms to include pain and balance problems.  
At that time there was evidence of decreased sensation at L4 
to L5 on the left.  The veteran reported that heat and 
electrical stimulation were of some help.  He was advised to 
stop working as a laborer.

The claims file also contains the report of a VA examination 
conducted in October 1997.  At that time the veteran reported 
pain radiating to his legs and buttocks with occasional 
numbness in his lower extremities.  He stated that once or 
twice a month his back motion was limited to zero, preventing 
him from working.  Physical examination revealed some 
lumbosacral spasm.  There was no evidence of tenderness.  
Strength testing was normal.  Sensory examination showed left 
lateral and anterior thigh numbness.  The veteran was able to 
flex to 90 degrees, bend to 15 degrees bilaterally and rotate 
to 50 degrees bilaterally.  The assessment was degenerative 
joint disease of the back.  X-rays taken in September 1997 
showed degenerative changes throughout the lumbar spine 
stated to be stable since August 1992.  There was also 
evidence of mild anterior wedge compression deformity of L4 
and L3, stated to be unchanged.

In June 1998, the Board remanded the veteran's case to obtain 
contemporary neurologic and orthopedic opinions relevant to 
the severity of his lumbar disability.

A computerized tomography scan of the lumbar spine taken in 
September 1998 revealed right paracentral and posterolateral 
disk herniation at L5 to S1, moderate circumferential canal 
stenosis at L5 to S1 and at L4 to L5 with milder canal 
stenosis at L3 to L4 and L2 to L3; and, prior left lateral 
disk herniation at L3 to L4 with associated osteophytosis.

In October 1998, D.J., M.D., a neurologist, evaluated the 
veteran for VA.  Dr. D.J. noted the veteran's complaints of 
episodic pain shooting down to his toes, and "at least mild 
low back pain most of the time."  Dr. D.J. noted that the 
veteran had full motor strength in the lower extremities and 
that sensation was intact for pinprick, light touch and 
vibration in all limbs except the left leg.  The veteran 
claimed a loss of vibratory sense up to and including the 
knee, as well as a loss of light touch and pinprick 
perception in the entire leg, including the medial thigh.  
Reflexes were 2/4 bilaterally at the ankles.  The examiner 
noted a left knee reflex of 3/4, and indicated an initial 
impression of asymmetric response on the right but that with 
repeat testing using distraction the reflexes became 
symmetric.  Coordination was intact heel-to-shin, and gait 
testing was smoothly performed, including toe walking, heel 
walking and tandem gait.  The seated straight leg raising 
sign was absent bilaterally.  Dr. D.J. noted that the veteran 
was able to bend forward with an apparently normal range of 
motion of the low back when he tied his shoes.  

Dr. D.J. referenced the veteran's history and commented that 
"[t]he small degree of compression described is usually not 
a source of permanent, debilitating pain.  However, it is 
unusual in a young person unless he has been through physical 
trauma, and hence it is certainly possible that [the veteran] 
suffered these compression fractures in the injury that he 
describes."  Dr. D.J. noted that there was a question of 
whether the veteran had a radiculopathy and, if so, how 
debilitating it was.  Dr. D. J. noted the veteran's 
complaints of a burning paresthesia of the left lateral thigh 
and indicated that such could be a result of a radiculopathy 
at the L2 nerve root, but more commonly resulted from 
entrapment of the lateral femoral cutaneous nerve at the 
inguinal ligament.  With respect to the veteran's complaints 
of a loss of feeling in practically the entire left leg, the 
examiner stated that that could not be explained by 
impingement of any single nerve root and that "such 
widespread sensory loss without muscle atrophy seems unlikely 
to be the result of nerve root impingement."  Also 
considered unlikely was a lesion of the cervical or thoracic 
spinal cord.  Dr. D.J. indicated as a possibility an 
"embellishment of his sensory loss by the patient.  This may 
be either subconscious or conscious, and I make [no] 
implication of intentional fabrication of exam findings in 
this patient's case."  Dr. D.J. requested reports of 
magnetic resonance imaging (MRI) of the cervical, lumbar and 
thoracic spine and stated that "[a]t present, the 
examination does not seem to suggest any severe degree of 
radiculopathy.  He does have objective evidence of old, mild 
compression fractures of the lumbar spine.  These are 
sometimes a source of lingering pain thought not usually to 
the degree that the Veteran describes."

An MRI of the lumbar spine completed in October 1998 revealed 
the following:  severe lumbar spondylosis with right 
paracentral/posterolateral disk herniation at L5 to S1 with 
impingement on the S1 nerve root; mild-to-moderate 
circumferential stenosis at L4 to L5, L3 to L4 and L2 to L3, 
seeming to be related to short pedicles, posterior element 
hypertrophy, and disk bulge; abnormal signal at the inferior 
aspect of the L4 vertebral body seems to be related to 
sclerotic change, presumably associated with acute/subacute 
Schmorl's node formation.

In November 1998, M.R., M.D., an orthopedist, examination the 
veteran and reviewed his file.  The veteran reported 
continued pain in the back and some numbness in the left 
lower extremity.  He complained of difficulty sitting for 
over 30 minutes to an hour and difficulty lifting anything 
over 25 pounds.  He reported being unable to squat.  He had 
normal strength in the lower extremities without notation of 
decreased motion of the hips, knees or ankles.  Dr. M.R. 
noted a decreased sensation on the lateral side in an 
anatomic distribution and paraspinal muscular spasm on the 
right more than left.  The veteran had a mild difficulty 
getting on the examination table.  The assessment was chronic 
low back pain with history consistent with a compression-type 
injury with x-ray evidence consistent with this as well as 
physical findings including paraspinal muscular spasm and 
decreased flexion showing objection findings.  Dr. M.R. 
stated that objective findings of paraspinal spasm and 
decreased motion were consistent with the veteran's reported 
pain and symptomatology. 

In an addendum letter dated January 7, 1999, Dr. D.J. stated 
that MRI reports indicated more severe abnormality than x-ray 
reports.  Dr. D.J. indicated he was "now more willing to 
believe that [the veteran] does have a radiculopathy which 
waxes and wanes in severity.  Regarding a discrepancy in the 
veteran's range of motion from the time of his examination in 
October 1998 and examination shortly thereafter, Dr. D. J. 
opined that the veteran could have had another flair up of 
his radiculopathy during the intervening few days, or that 
possibly there was "exaggeration on the patient's 
part...either subconscious, representing a psychogenic illness, 
or conscious."  Dr. D.J. concluded that it was clear that 
the veteran "does have both bony and disc changes in his 
back which are likely to prove quite painful from time to 
time."

In a rating decision dated in January 1999, the RO amended 
the veteran's rating to reflect assignment of a 50 percent 
evaluation, comprised of a 40 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, and a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5285, and 
effective August 27, 1997.

The claims file contains records of VA outpatient treatment 
dated from January to March 1999, reflecting treatment for 
psychiatric problems as well as for back complaints.  An 
entry in January 1999 shows degenerative joint disease with 
radicular pain.  The veteran complained of pain in the left 
posterior buttock, at times radiating to the left foot, as 
well as occasional right leg numbness.  One report, noted as 
a continuation sheet and following an entry dated in January 
1999, is dated January 1998, and notes "no signs of 
radiculopathy."  A report of evaluation dated in 
February 1999 includes note of treatment with lumbar epidural 
steroid injection at the L4 to L5 level in September 1998, 
without helping the veteran's symptoms.  The veteran 
complained of severe, incapacitating, lower back pain, but 
demonstrated no antalgic gait or posturing.  The examiner 
observed him to move freely and to bend over a water fountain 
without difficulty or restraint of any kind.  The veteran 
further complained of right leg numbness and a shooting pain 
up and down his back.  He stated that any motion aggravated 
his pain and indicated that such pain was relieved by "being 
unconscious."  The veteran freely admitted to alcoholism and 
that his pain was "secondary to his major problems."  A 
record dated in March 1999 includes note that the veteran was 
having difficulty with his right leg "holding him."  The 
impression was low back pain with radiculopathy and 
neuropathy.

The veteran appeared for a VA general medical examination in 
April 1999.  The examination report shows a past medical 
history of low back pain secondary to degenerative arthritis 
with compression fracture of L4, and a bulging disc, which 
the veteran related was "enough to displace nerve root."  
The veteran complained of constant back pain, night and day, 
and reported taking medication to sleep.  He indicated that 
he had not worked since July 1998 due to his back pain.  He 
reported two episodes of urinating in his sleep without 
knowing it.  He also reported requiring assistance when 
getting in or out of a car.  He complained of left thigh 
numbness and stated that he could not stand for more than 30 
minutes to an hour without supporting himself.  

The April 1999 examiner noted a decreased range of motion in 
the lower extremities secondary to the veteran's back 
discomfort.  Straight leg raising was positive at 10 degrees 
bilaterally.  There was an absent pinprick sensation in the 
left thigh from the knee to the groin.  The veteran was able 
to do knee bends only with the use of his hands on his 
thighs, walking himself down and up.  He was able to walk on 
his heels and toes.  At the limits of motion the veteran 
reported that his back would get tight and his discomfort 
would increase.  The examiner cited functional impairment 
issues and indicated that the veteran was unable to exercise 
in any productive manner without getting uncomfortable and 
that his fear also prevented further testing in that vein.  
The examiner summarized that the veteran's "physical 
disability at this time limit him to doing much of any 
activity, simply because of the back."  The impression was a 
compression fracture at L4 with degenerative disc disease and 
rheumatic arthritis, stated to be severe at that time.  
A report of MRI completed in April 1999 shows degenerative 
disk disease with disk bulging at L3 to L4, L4 to L5 and L5 
to S1; degenerative disk disease with disk desiccation at T12 
to L1, L1 to L2 and L2 to L3; and a narrowing of the spinal 
canal, most marked at L3 to L4 and L4 to L5.

In a decision dated in August 1999, the RO amended the 
veteran's rating to reflect assignment of a 50 percent 
evaluation from December 6, 1991 to August 26, 1997, and a 70 
percent evaluation, effective August 27, 1997, and also 
awarded the veteran total disability based on individual 
unemployability (TDIU) benefits, effective August 27, 1997.


Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered tablished and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(1999).  The provisions of 38 C.F.R. § 4.45 and 4.59 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.

38 C.F.R. § 4.71a, Diagnostic Code 5285 contemplates 
disability arising from residuals of vertebral fracture.  
Under this code, with cord involvement, bedridden or 
requiring long leg braces, a 100 percent disability rating is 
assigned.  Without cord involvement; abnormal mobility 
requiring neck brace (jury mast), a 60 percent disability 
rating is assigned.  In other cases, rating is in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of the vertebral body.  
38 C.F.R. § 4.71a, Diagnostic Code 5285.  

Limitation of motion of the lumbar spine is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999), with a 
maximum 40 percent rating available for severe motion 
limitation.

38 C.F.R. § 4.71a, Diagnostic Code 5293 pertains to 
intervertebral disc syndrome.  Under that code, a zero 
percent evaluation is applied to a post-operative, cured 
condition.  A 10 percent evaluation requires mild symptoms.  
A 20 percent evaluation is for moderate symptoms and 
recurring attacks.  A 40 percent evaluation is applied for 
severe symptoms characterized by recurring attacks with 
intermittent relief.  A 60 evaluation is the maximum 
evaluation for this diagnostic code, requiring evidence of a 
pronounced condition, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Lumbosacral strain is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, a 20 percent evaluation is warranted.  
Where symptoms are severe with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  


In the instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  Moreover, the 
veteran has been afforded an examination and opportunity to 
present evidence and argument in support of his claim.  The 
Board further notes that the development requested in its 
June 1998 remand, to include obtaining contemporary 
examination opinions, has been completed, to the extent 
possible.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Thus, no further development is required in order to comply 
with VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).  

The veteran's lumbar disability is evaluated under Diagnostic 
Code 5285-5293.  38 C.F.R. § 4.27 (1999) provides that 
unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99."  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.

The veteran is currently in receipt of a 10 percent rating 
under Diagnostic Code 5285 based on evidence of vertebral 
body deformity.  That 10 percent rating has been in effect 
for the entire period of service connection.  

Thus, at issue is the proper evaluation for the disc 
disease/arthritis component of the veteran's lumbar 
disability.  From December 16, 1991, to August 26, 1997, a 50 
percent evaluation was assigned (representing a 40 percent 
evaluation under Diagnostic Code 5293 plus the additional 10 
percent for a deformed vertebral body).  Thereafter, the 
veteran's lumbar disability has been evaluated as 70 percent 
disabling (representing a 60 percent evaluation under 
Diagnostic Code 5293, plus the 10 percent for a deformed 
vertebral body.

The veteran argues that the assigned evaluations do not 
accurately reflect the level of severity resulting from his 
back disorder.  He specifically argues that he is required to 
use a back brace, that he has been forced to resign his 
employment in the construction industry, and that he suffers 
from significant pain and other functional impairment, which 
increase with activity.  He has reported symptoms of back 
pain and spasm, radiating to his lower extremities, as well 
as lower extremity numbness.

The Board will first look at whether the evidence prior to 
August 27, 1997, shows that the veteran's lumbar disability 
warranted assignment of more than a 40 percent evaluation in 
addition to the 10 percent assigned for a vertebral body 
deformity.  First, the Board notes that the 40 percent 
evaluation is the maximum, or in excess of the maximum 
available under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (1999) (pertaining to arthritis), and Diagnostic Codes 
5292 and 5295, pertaining to limitation of motion and lumbar 
strain, respectively.  A 60 percent evaluation is available 
under Diagnostic Code 5293.  However, such rating requires 
evidence of a pronounced condition, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  The Board has 
carefully reviewed the competent evidence prior to August 27, 
1997 and notes that straight leg raising tests were negative, 
as was motor testing.  Sensory testing in June 1992 revealed 
only an area of dysthesia.  There was no significant spasm on 
examination and the veteran manifested a good range of lumbar 
motion.  Those findings are not consistent with pronounced 
disability due to disc degeneration; rather, they show 
symptoms primarily of subjective pain with activity and some 
sensory loss.  Thus, the 60 percent criteria under Diagnostic 
Code 5293 have not been met prior to August 27, 1997.  Nor is 
there pre-August 27, 1997 evidence that the veteran was 
bedridden or required the use of a neck brace or leg braces 
to warrant assignment of a 60 or 100 percent evaluation under 
Diagnostic Code 5285. 

Finally, the Board notes that the VA Office of the General 
Counsel issued a precedent opinion that mandates 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45 in 
conjunction with disabilities evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, holding that that 
diagnostic code is in part predicated on limitation of 
motion.  See VAOPGCPREC 36-97 (December 12, 1997).  In this 
case, the evidence prior to August 1997 shows that the 
veteran continued to work in construction and that despite 
his complaints no physician noted additional functional loss, 
to include any additional motion limitation, due to pain.  
Thus, an additional rating based on the factors of 
38 C.F.R. §§ 4.40, 4.45, 4.59 is not in order.  Here the 
Board also points out that although the back disability may 
be evaluated in the alternative under any of Diagnostic Codes 
5003, 5010, 5289, 5293 or 5295, in conjunction with 
38 C.F.R. §§ 4.40, 4.45, 4.59, it may not be evaluated 
separately under more than one of those diagnostic codes, as 
such would violate the rule against pyramiding and constitute 
evaluation of an identical manifestation (loss of motion) 
under different diagnoses.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no other manifested 
symptomatology to provide a basis upon which to assign a 
higher or separate disability evaluation prior to August 27, 
1997.  

Next, the Board will consider whether the competent evidence 
shows lumbar disability warranting in excess of a 60 percent 
evaluation (in addition to the 10 percent for a demonstrable 
vertebral body), beginning August 27, 1997.  In that regard 
the August 27, 1997, date is based on a VA outpatient report 
showing that the veteran had quit his job a day earlier due 
to back problems, and that examination at that time showed 
spasm, stiffness and difficulty with movement representing an 
acute flare-up of chronic low back pain.  Again, the assigned 
60 percent evaluation is the maximum or in excess of the 
maximum under Diagnostic Codes 5003, 5010, 5292 and 5295, as 
well as the maximum available rating under Diagnostic Code 
5293.  As Diagnostic Code 5293 includes contemplation of 
factors such as limitation of motion and spasm, etc., 
separate evaluation under that diagnostic code and those 
cited in the preceding sentence would constitute pyramiding.  
See 38 C.F.R. § 4.14.  


Diagnostic Code 5285 provides for assignment of a 100 percent 
evaluation where there is a fracture with cord involvement, 
and as a result the veteran is bedridden or requires long leg 
braces.  However, there is no competent evidence of such in 
this case.  38 C.F.R. § 4.71a, Diagnostic Code 5285.  
Accordingly, Diagnostic Code 5285 provides no basis for a 
higher evaluation.

The Board has also considered the veteran's disability in 
light of the Court's decision in Esteban v. Brown, supra, 
38 C.F.R. § 4.14 and Bierman v. Brown, 6 Vet. App. 125 
(1994).  Under the Bierman rule, the provisions of Diagnostic 
Code 5293 do not expressly prohibit a separate neurological 
rating from being assigned in situations in which such a 
rating is warranted.  However, in Bierman, the Court 
specified that manifestations of neurological symptomatology 
of a lower extremity which are distinct from low back 
symptoms (that is, neither duplicative or overlapping) could 
be rated under a diagnostic code different from Diagnostic 
Code 5293 without violating 38 C.F.R. § 4.14.

In this case, the veteran's neurological symptoms take the 
form of radiculopathy, a manifestation clearly contemplated 
by Diagnostic Code 5293.  In fact, in Bierman, the Court 
included the definition of radiculitis and quoted a medical 
reference regarding the origins of intervertebral disc 
syndrome.  Radiculitis is an "'inflammation of the root of a 
spinal nerve, especially of that portion of the root which 
lies between the spinal cord and the intervertebral canal.'  
see DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1405 (27th ed. 
1988)."  Bierman, at 126.  The Court also noted that 
according to THE MERCK MANUAL 1515 (16th ed. 1992), the 
etiology of intervertebral disc syndrome may be described as 
follows:

In the lumbar area, [more than] 80% of 
disk ruptures affect L5-S-1 nerve roots.  
Severe L-5 radiculopathies cause foot 
drop with weakness of the anterior 
tibial, posterior tibial, and peroneal 
muscles and sensory loss over the shin 
and dorsal foot. . . .

Bierman, Id.

Thus, to assign a separate evaluation based on the veteran's 
radiculopathy in this case would violate the rule against 
pyramiding, compensating the veteran twice for his manifested 
sensory impairment and radiating pain, factors already 
contemplated in the assigned 60 percent evaluation.  The 
competent evidence does not reflect the existence of distinct 
and separate lower extremity neurological deficits such as 
foot drop which might warrant a separate compensable rating.  
See Bierman at 131.

Also, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, do not 
provide a basis to assign an evaluation in excess of 60 
percent.  The Court has held that consideration of functional 
loss due to pain is not required when the current rating is 
the maximum disability rating available for limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Although the General Counsel has mandated an exception to 
that, i.e., where the assigned evaluation in the maximum 
under the applicable limitation of motion code, but not the 
maximum under Diagnostic Code 5293, in this case the veteran 
is in receipt of the maximum percentage under both Diagnostic 
Code 5293 and Diagnostic Code 5292.  Therefore, consideration 
of 38 C.F.R. §§ 4.40, 4.45, 4.59 is not in order.  See 
VAOPGCPREC 36-97 (December 12, 1997).

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (1999) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  In this case 
there is, in fact, one exceptional circumstance, i.e., 
unemployability.  However, the veteran in this case has 
already been awarded TDIU benefits in contemplation of his 
inability to work due to his sole service-connected 
disability-his lumbar spine.


ORDER

An evaluation in excess of 50 percent for service-connected 
residuals of a compression fracture at L4, with degenerative 
disc disease and traumatic arthritis affecting T12 through 
S1, for the period December 16, 1991, to August 26, 1997, is 
denied.

An evaluation in excess of 70 percent for service-connected 
residuals of a compression fracture at L4, with degenerative 
disc disease and traumatic arthritis affecting T12 through 
S1, beginning August 27, 1997, is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 
- 21 -


- 1 -


